Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 15, 2016

                                        No. 04-16-00196-CR

                                     Rogelio Z. ARCHULETA,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR3478B
                            Honorable Ron Rangel, Judge Presiding

                                           ORDER
        The trial court=s certification in this appeal states that Athis criminal case is a plea-bargain
case, and the defendant has NO right of appeal.@ The clerk=s record contains a written plea
bargain, and the punishment assessed did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant; therefore, the trial court=s certification accurately
reflects that the criminal case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2). Rule
25.2(d) of the Texas Rules of Appellate Procedure provides, AThe appeal must be dismissed if a
certification that shows the defendant has the right of appeal has not been made part of the record
under these rules.@ TEX. R. APP. P. 25.2(d). It is therefore ORDERED that this appeal will be
dismissed pursuant to Rule 25.2(d) of the Texas Rules of Appellate Procedure unless appellant
causes an amended trial court certification to be filed within thirty (30) days from the date of
this order showing appellant has the right of appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also
Daniels v. State, 110 S.W.3d 174 (Tex. App.CSan Antonio 2003, order). All other appellate
deadlines are SUSPENDED pending our resolution of the certification issue.




                                                       _________________________________
                                                       Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of April, 2016.
___________________________________
Keith E. Hottle
Clerk of Court